IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

NEELAM UPPAL,

             Appellant,

 v.                                              Case No. 5D18-0671

THE HEALTH LAW FIRM,

             Appellee.

________________________________/

Opinion filed June 12, 2018

 Appeal from the Circuit Court
 for Seminole County,
 Jessica J. Recksiedler, Judge.

 Neelam Uppal, Largo, pro se.

 George F. Indest III, of the Health Law
 Firm, Altamonte Springs, for Appellee.



PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




WALLIS, LAMBERT, and EDWARDS, J.J., concur.